Case 9:18-cv-80176-BB Document 592 Entered on FLSD Docket 06/22/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                            Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                            JOINT NEUTRAL STATEMENT OF CASE

         The plaintiffs in this case are Ira Kleiman, as the personal representative of the estate of

  Dave Kleiman, and W&K Info Defense Research LLC. The defendant is Dr. Craig Wright.

         Plaintiffs allege that Dave Kleiman and Dr. Wright entered into a partnership to develop

  and release the original Bitcoin protocol, to mine bitcoin, and to develop blockchain-related

  intellectual property. Plaintiffs further allege that after Dave Kleiman died, Dr. Wright

  wrongfully took Dave Kleiman’s bitcoin and blockchain related intellectual property. Plaintiffs

  seek to recover those assets in this lawsuit.

         Dr. Wright denies that he had a partnership with Dave Kleiman to create or mine bitcoin

  or to develop bitcoin-related intellectual property. Dr. Wright further denies that he wrongfully

  took or stole bitcoins or intellectual property that belonged to plaintiffs. Dr. Wright raises several

  legal defenses to plaintiffs’ claims.
Case 9:18-cv-80176-BB Document 592 Entered on FLSD Docket 06/22/2020 Page 2 of 2




  Dated: June 22, 2020                                       Respectfully submitted,


  By: /s/ Amanda McGovern                                    By: /s/ Velvel Freedman
      AMANDA MCGOVERN                                           Velvel (Devin) Freedman, Esq.
      Florida Bar No. 964263                                    ROCHE CYRULNIK FREEDMAN LLP
      ANDRES RIVERO                                             200 S. Biscayne Blvd.
      Florida Bar No. 613819                                    Suite 5500 Miami, Florida 33131
      BRYAN PASCHAL                                             vel@rcfllp.com
      Florida Bar No. 091576
      ZAHARAH MARKOE                                            Andrew S. Brenner, Esq.
      Florida Bar No. 504734                                    BOIES SCHILLER FLEXNER LLP
                                                                100 SE 2nd Street, Suite 2800
       RIVERO MESTRE LLP                                        Miami, Florida 33131
       2525 Ponce de Leon Boulevard, Suite 1000                 abrenner@bsfllp.com
       Miami, Florida 33134
       Telephone: (305) 445-2500
       Fax: (305) 445-2505                                      Kyle W. Roche, Esq.
       Email: arivero@riveromestre.com
                                                                Joseph M. Delich
       Email: amcgovern@riveromestre.com
       Email: bpaschal@riveromestre.com                         ROCHE CYRULNIK FREEDMAN LLP
       Email: receptionist@riveromestre.com                     99 Park Avenue, 19th Floor
                                                                New York, New York 10016
       Attorneys for Dr. Craig Wright                           kyle@rcfllp.com
                                                                jdelich@rcfllp.com

                                                                Counsel to Plaintiffs Ira Kleiman as
                                                                Personal Representative of the Estate of
                                                                David Kleiman and W&K Info Defense
                                                                Research, LLC


                                     CERTIFICATE OF SERVICE

          I certify that on June 22, 2020, I electronically filed this document with the Clerk of the Court

  using CM/ECF. I also certify that this document is being served today on all counsel of record by

  transmission of Notices of Electronic Filing generated by CM/ECF or by U.S. Mail.

                                                                     /s/ Amanda McGovern
                                                                     AMANDA MCGOVERN




                                                       2
